DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Mr. William Jaffe (Registration No 64,977), during a communication on April 27, 2022.

The claims have been amended as follows: 
13.	(Currently Amended) A PIN pad terminal, comprising: at least one processing device; and
memory;
the at least one processing device being configured to:
receive transaction data from a point-of-sale terminal; receive tender from a customer, by the PIN pad terminal;
encrypt, by the PIN pad terminal, the tender data received from the customer;
send, via a first network communication, an encrypted version of tender data based on the tender and the transaction data to a service gateway remotely located with respect to the PIN pad terminal, wherein the service gateway decrypts the encrypted version of the tender data and collects metadata from the tender data and the transaction data; and
send, via a second network communication different than the first network communication, the encrypted version of the tender data to the point-of-sale terminal, the PIN pad terminal sending the encrypted version of tender data to prevent the point-of-sale terminal from access to the tender data in unencrypted form, wherein the point-of-sale terminal sends the encrypted version of the tender data and the transaction data to a merchant gateway for approval or denial of the tender data, the merchant gateway being remotely located with respect to the point-of-sale terminal and the service gateway.

17.	(Currently Amended) The PIN pad terminal of claim 13, wherein the at least one processing device is configured to encrypt the tender information with an externally generated key.

18.	(Currently Amended) The PIN pad terminal of claim 13, wherein the at least one processing device is configured to: 
		receive a symmetric key from the service gateway; and
		encrypt the tender data with the symmetric key.

19.	(Currently Amended) The PIN pad terminal of claim 13, comprising: encrypting the tender data with a public key or a private key.

20.	(Currently Amended) The PIN pad terminal of claim 13, wherein the at least one processing device is configured to:
		receive service gateway encrypted tender data from the service gateway; and
		forward the service gateway encrypted tender data as the encrypted version of the tender data to the point-of-sale terminal.

24.	(Currently Amended) A system for processing payment transactions, comprising: a service gateway;
a merchant gateway separate from and remotely located with respect to the service gateway;
a PIN pad terminal; and
a point-of-service terminal separate from and communicably coupled to the PIN pad terminal, the point-of-service terminal configured to:
generate a purchase total for at least one item for purchase by a customer; and send transaction data to the PIN pad terminal, the transaction data including the
purchase total;
the PIN pad terminal configured to:
receive the transaction data from the point-of-service terminal;
receive tender from a customer;
encrypt the tender data received from the customer;
send an encrypted version of tender data based on the received tender and the transaction data to the service gateway, via a first network communication over a network; and
send the encrypted version of the tender data to the point-of-service point of sale terminal, the PIN pad terminal sending the encrypted version of tender data to prevent the
point-of-service terminal from access to the tender data in unencrypted form;
wherein the point-of-service terminal is further configured to send the encrypted version of the tender data and the transaction data to the merchant gateway, via a second network communication over a network, for approval or denial of the tender data; and
wherein the service gateway collects metadata from the tender data and the transaction data.

Reasons for Allowance
Claims 1-3, 5-15, and 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 
 Regarding the claimed terms, the Examiner notes that a "general term must be understood in the context in which the inventor presents it." In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings, … the inventor's lexicography must prevail .... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art. 
The authorization of a payment card transaction, such as a credit, debit, gift, or electronic benefit card transaction, for example, typically requires multiple steps involving multiple financial institutions, including payment gateways, payment processors, card brands, and issuing banks.  It would be advantageous to be able to support an integrated payment environment to provide managed device features without the additional work needed to build an interface to the semi-integrated payment gateway.  The instant claims utilize a system and method for a managed integrated payment environment including both a merchant gateway and a service gateway that includes value-added features that may be offered by a semi-integrated payment environment, does not provide sensitive card data to the POS, remotely manages in-store devices, provides faster EMV transaction times, and increases security.  
The instant claim achieves this by receiving transaction data from a point-of-sale terminal, by a PIN pad terminal separate from and communicably coupled to the point-of-sale terminal; receiving tender from a customer, by the PIN pad terminal; encrypting, by the PIN pad terminal, the tender data received from the customer; sending, by the PIN pad terminal via a first network communication, an encrypted version of tender data based on the tender and the transaction data to a service gateway remotely located with respect to the PIN pad terminal, wherein the service gateway decrypts the encrypted version of the tender data and collects metadata from the tender data and the transaction data; sending the encrypted version of the tender data by the PIN pad terminal, via  second network communication different than the first network communication, to the point-of-sale terminal, the PIN pad terminal sending the encrypted version of tender data to prevent the point-of-sale terminal from access to the tender data in unencrypted form, wherein the point-of-sale terminal sends the encrypted version of the tender data and the transaction data to a merchant gateway for approval or denial of the tender data, the merchant gateway being remotely located with respect to the point-of-sale terminal and the service gateway.    
US 20170186007 A1 to Lam teaches a POS terminal with an integrated PIN pad which sensitizes payment data before sending it to a merchant computer.  US 20060049255 A1 to Von Mueller and US 20080091944 A1 to Von Mueller teaches a card reader that encrypts payment data before sending it to the POS device and then the POS device sends the payment data to a gateway to be processed. The cited references, alone or in combination, do not teach the specific technique of receiving transaction data from a point-of-sale terminal, by a PIN pad terminal separate from and communicably coupled to the point-of-sale terminal; receiving tender from a customer, by the PIN pad terminal; encrypting, by the PIN pad terminal, the tender data received from the customer; sending, by the PIN pad terminal via a first network communication, an encrypted version of tender data based on the tender and the transaction data to a service gateway remotely located with respect to the PIN pad terminal, wherein the service gateway decrypts the encrypted version of the tender data and collects metadata from the tender data and the transaction data; sending the encrypted version of the tender data by the PIN pad terminal, via  second network communication different than the first network communication, to the point-of-sale terminal, the PIN pad terminal sending the encrypted version of tender data to prevent the point-of-sale terminal from access to the tender data in unencrypted form, wherein the point-of-sale terminal sends the encrypted version of the tender data and the transaction data to a merchant gateway for approval or denial of the tender data, the merchant gateway being remotely located with respect to the point-of-sale terminal and the service gateway. 
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY SAX whose telephone number is 571-272-0821.  The Examiner can normally be reached on M-F 9-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.S./Examiner, Art Unit 3685     

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685